NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ADAM BLACK,                                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4977
                                             )
KELLY DENISE HAINES,                         )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for Pasco
County; Philippe Matthey, Judge.

Michael Walsh of Law Offices of Michael
Walsh, P.A., Boca Raton, for Appellant.

Jeremy T. Simons and Erin C. Catey of
Simons & Catey, P.A., New Port Richey, for
Appellee.




PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and BLACK, JJ., Concur.